Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112(b) rejections over claims 8-20 are withdrawn due to applicant’s arguments. 
Regarding claim 8, the applicant’s arguments help to clarify that in step (a) the hydrocolloid precursor is extracted with an aqueous solvent, thereby creating a hydrocolloid system containing the soluble material in the hydrocolloid precursor and insoluble plant material residue. The plant material residue is not discarded or separated and is mixed with the feed component and hydrocolloid precursor in step (b). While the 112(b) rejection is withdrawn, the office suggests to amend step a) to recite that the hydrocolloid system contains the plant residue in order to make the language consistent with step (b).
Regarding claim 20, the applicant’s arguments clarify that the claim 8 allows for step (a) and (b) to be done simultaneously. Therefore, the 112(b) rejection is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-13, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545) and Schoenherr(US 2011/0081443).
 	Regarding claims 8,12,15,17, Biourge teaches a method of producing an animal feed product
	(b)mixing feed components such as a meat component and a non-meat cereal component with a whole-plant component derived from an intact or unrefined plant material comprising at least one hydrocolloid precursor(whole psyllium seeds)(paragraphs 23-25).
	(c)forming the mixture into a product shape via extrusion
	Biourge teaches that the product is a dry dog food with a maximum 9.5% moisture(paragraph 35) but is silent on mixing the hydrocolloid precursor with an aqueous solvent before mixing with the feed component. However, Vanacker teaches a method of forming an animal feed comprising mixing a hydrocolloid with an aqueous solution to form a hydrocolloid system, mixing the hydrocolloid system with animal feed components, extruding the mixture, and drying to a moisture content of 2 to 10%. Vanacker teaches that the hydrocolloid needs to be mixed with an aqueous phase first because excess free water adversely influences the performance of an extruder cooker( p.3, line 15-24). It would have been obvious to mix the psyllium seeds(hydrocolloid) of Biourge with water first before adding to the animal feed components as taught in Vanacker in order to prevent excess free water that can adversely influence the performance of an extruder cooker. 
	The instant spec defines 'Plant material residue' as “plant material from which a component has been at least partially extracted. The plant material residue may be insoluble in aqueous solvent”(paragraph 49). Biourge teaches that psyllium seeds comprise insoluble as well as soluble fibers(paragraph 24). Therefore, upon mixing with water, one of ordinary skill in the art would expect that the insoluble fiber component of the psyllium seeds in Biourge would be present as a “plant material residue” as claimed.  
	Biourge teaches that the animal feed contains cereal products which contain more than 10% by dry weight of starch. However, Biourge does not require cereal or starch components in the pet food as a whole and only has cereals present in the examples. Therefore, it would have been obvious to not use cereal components in the animal feed in order to provide a low starch product. 
	Specifically, Schoenherr teaches a high protein, low carbohydrate food composition comprising non-fermentable fibers. The pet food comprises 60% meat and 2% starch and 16% water(table 1). Therefore, the pet food comprises 2.3% starch on a dry basis. Schoenherr teaches that the high protein and low carbohydrate/starch pet food is effective for weight management in animals(paragraph 5). It would have been obvious to have the pet food in Biourge contain a large amount of protein and low amount of starch(e.g 2.3% on a dry weight) in order to promote weight management in an animal as taught in Schoenherr. One of ordinary skill in the art could easily substitute the high carbohydrate cereal component with increased levels of meat, protein, and animal fat as taught in Schoenherr(see table 1). 
	 Regarding claim 10, Vanacker renders obvious mixing the hydrocolloid in Biourge with water before mixing with the feed components. Vanacker teaches that the aqueous solvent essentially consists of water(example 1).
	Regarding claim 11, Vanacker renders obvious mixing the hydrocolloid in Biourge with water before mixing with the feed components. Vanacker teaches mixing the hydrocolloid with water at a temperature of 95C(example 1).  
	Regarding claim 13, Biourge teaches that the feed component can include multiple components such as a meat component and cereal component and does not teach that the feed component consists essentially of a meat component. However, the present claims contain comprising language that would allow for additional steps of adding components. Therefore, it would have been obvious to add the meat component first in step (b) and then add the other feed components after. This method of adding ingredients would meet the claim limitation that the feed component in (b) “consists essentially of” a meat component.
	Regarding claim 19, Vanacker teaches that the drying in step (d) is carried out in an extruder at a temperature between 120 and 180C(p. 3, line 53-55). 

	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545) and Schoenherr(US 2011/0081443).as evidenced by Fischer(The gel-forming polysaccharide of psyllium husk).
Regarding claim 9, Biourge teaches that the animal feed comprises whole psyllium seeds. As evidenced by Fischer, psyllium seeds comprise non-starch polysaccharides(abstract). 

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545) and Schoenherr(US 2011/0081443) as evidenced by Warren(US 5786015).
Regarding claims 14,16, Biourge teaches that the meat component is poultry meal. As evidenced by Warren, chicken(poultry) meal typically contains 12% moisture(col 2, line 36-40). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of Vanacker(EP 0812545)  and Schoenherr(US 2011/0081443) further in view of Akamatsu(US 2012/0309855). 
Regarding claim 18, Biourge does not specifically teach that step (c) comprises extruding the feed mixture to provide a product shape. However, Akamatsu teaches a method of making an animal food that comprises a hydrocolloid in which a dough composition is extruded or pressed via a cookie press to form the animal food(example VI). It would have been obvious to form the animal food of Biourge via pressing since this is an alternative method of forming an animal food product that yields an acceptable product. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of McCulloch(US 4020187) and Schoenherr(US 2011/0081443).
Regarding claim 20, Biourge teaches a method of producing an animal feed product comprising:
	(b)mixing feed components such as a meat component and a non-meat cereal component with a whole-plant component derived from an intact or unrefined plant material comprising at least one hydrocolloid precursor(whole psyllium seeds)(paragraphs 23-25).
	(c)forming the mixture into a product shape via extrusion
Biourge teaches that the product is a formed via extrusion where all components are mixed together at once. Biourge teaches that the dry dog food has a maximum 9.5% moisture(paragraph 35) but does not specifically teach including water in with the hydrocolloid to form a hydrocolloid system. 
However, McCulloch teaches a method of forming an animal food product comprising forming a meat slurry comprising meat, fat and water, adding the meat slurry to a dry mix of cereals and appropriate vitamins, extruding the mixture, and heating the extruded product to arrive at a moisture content of 7 to 15%(claim 1). It would have been obvious to add water to the hydrocolloid and feed component mixture of Biourge before extrusion so that the composition can be effectively mixed and extruded as taught in McCulloch. 
It would have been further obvious to dry the extruded animal feed composition of Biourge as taught in McCulloch in order to arrive at the low moisture content of a maximum 9.5% as dictated in Biourge(see Biourge paragraph 35). 
Since Biourge and McCulloch teach mixing a whole hydrocolloid, water, a meat component, and a cereal component together the process of a) and b) are considered to be done simultaneously. This process meets the interpretation of the 112 rejection that steps (a) and (b) are done simultaneously and the water present forms a hydrocolloid system containing a plant residue. 
	The instant spec defines 'Plant material residue' as “plant material from which a component has been at least partially extracted. The plant material residue may be insoluble in aqueous solvent”(paragraph 49). Biourge teaches that psyllium seeds comprise insoluble as well as soluble fibers(paragraph 24). Therefore, upon mixing with water, one of ordinary skill in the art would expect that the insoluble fiber component of the psyllium seeds in Biourge would be present as a “plant material residue” as claimed.  
Biourge teaches that the animal feed contains cereal products which contain more than 10% by dry weight of starch. However, Biourge does not require cereal or starch components in the pet food as a whole and only has cereals present in the examples. Therefore, it would have been obvious to not use cereal components in the animal feed in order to provide a low starch product. 
Specifically, Schoenherr teaches a high protein, low carbohydrate food composition comprising non-fermentable fibers(abstract). The pet food comprises 60% meat and 2% starch and 16% water(table 1). Therefore, the pet food comprises 2.3% starch on a dry basis. Schoenherr teaches that the high protein and low carbohydrate/starch pet food is effective for weight management in animals(paragraph 5). It would have been obvious to have the pet food in Biourge contain a large amount of protein and low amount of starch(e.g 2.3% on a dry weight) in order to promote weight management in an animal as taught in Schoenherr. One of ordinary skill in the art could easily substitute the high carbohydrate cereal component with increased levels of meat, protein, and animal fat as taught in Schoenherr(see table 1).	


Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
The previous 112(b) rejections over claims 8-20 are withdrawn due to applicant’s arguments. 
Regarding claim 8, the applicant’s arguments help to clarify that in step (a) the hydrocolloid precursor is extracted with an aqueous solvent, thereby creating a hydrocolloid system containing the soluble material in the hydrocolloid precursor and insoluble plant material residue. The plant material residue is not discarded or separated and is mixed with the feed component and hydrocolloid precursor in step (b). While the 112(b) rejection is withdrawn, the office suggests to amend step a) to recite that the hydrocolloid system contains the plant residue in order to make the language consistent with step (b).
Regarding claim 20, the applicant’s arguments clarify that the claim 8 allows for step (a) and (b) to be done simultaneously. Therefore, claim 20 is not in contradiction to claim 8. 
	The applicant argues that Biourge teaches the presence of cereal components in the pet food which have greater than 10% starch. This is higher than the claimed amount of 0 to 10% starch per dry weight of the animal feed. 
However, Biourge does not require cereal or starch components in the pet food as a whole and only has cereals present in the examples. Therefore, it would have been obvious to not use cereal components in the animal feed in order to provide a low starch product. 
Specifically, Schoenherr teaches a high protein, low carbohydrate food composition comprising non-fermentable fibers(abstract). The pet food comprises 60% meat and 2% starch and 16% water(table 1). Therefore, the pet food comprises 2.3% starch on a dry basis. Schoenherr teaches that the high protein and low carbohydrate/starch pet food is effective for weight management in animals(paragraph 5). It would have been obvious to have the pet food in Biourge contain a large amount of protein and low amount of starch(e.g 2.3% on a dry weight) in order to promote weight management in an animal as taught in Schoenherr. One of ordinary skill in the art could easily substitute the high carbohydrate cereal component with increased levels of meat, protein, and animal fat as taught in Schoenherr(see table 1).	
The applicant argues that it would not have been obvious to one of ordinary skill in the art that treating the whol,e intact plant component of Biourge with water would provide a hydrocolloid system capable of binding the components of the animal feed product. However, first, the instant claims do not recite that the hydrocolloid provides a binding function or the animal feed product has to be in a certain structure(i.e. remain intact under certain conditions or have a certain level of hardness). 
	Second, Vanacker renders obvious mixing water with the hydrocolloid in Biourge in order to hydrate the hydrocolloid because excess free water adversely influences the performance of an extruder cooker( see Vanacker p.3, line 15-24).
	Third, Biourge teaches that the feed components and hydrocolloid are mixed together and shaped. Biourge also teaches that the animal feed composition comprises a maximum 9.5% water(paragraph 35). Therefore, one of ordinary skill in the art would expect some amount of water needed to mix all the components. The present claims only recite treating of an intact hydrocolloid component with an aqueous solvent and not the amount of aqueous solvent present. Biourge in view of Vanacker meets this limitation by teaching mixing of water with an intact hydrocolloid(intact psyllium seeds).
	The applicant argues that there is no disclosure in any of the references of a step of extracting a hydrocolloid precursor. However, Biourge in view of Vanacker teaches mixing of a hydrocolloid with water at a temperature of 95C(Vanacker example 1). Likewise, the instant spec and claims 10 and 11 recite that the extraction step can occur with only water at a temperature of from 25C to 150C. Since the prior art teaches of an extract method using the same solvent at the same temperature as the claimed invention, one of ordinary skill in the art would expect the extraction method to function in the way as the prior art, thus yielding a hydrocolloid precursor and a plant residue. 
	The applicant argues that one of ordinary skill in the art would not have been motivated to reduce the starch content of the animal feed of Biuorge since starch serves as a binder. However, as noted above, no binder function of the hydrocolloid or structure of the pet food has been recited in the instant claims. Furthermore, even if this feature was claimed, it would have been obvious to use other non-starch binders as is well known in the art. As such, Schoenherr teaches a low starch, high protein animal feed that appears to be cohesive even without a starch binder. Therefore, an intact pet food without a starch binder is not unexpected based on the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791